DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In 15re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim(s) 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 8, 10 - 17, of US application 15/189,202 now U.S. Patent No. US 10,944,806 B2. 
In the claim of the instant application ‘537, Applicant discloses “a program change indicator identifying a program boundary between a first program and a second program within the chunk, and track information indicating durations of fragments of the chunk”, while in the claim of US application 15/189,202 now U.S. Patent No. US 10,944,806 B2, Applicant discloses “wherein the chunk is subdivided into a first fragment and a second fragment; a first track information directive having a first value that defines a duration of the first fragment; and a second track information directive having a second value that defines a duration of the second fragment”. However, it would have been obvious to modify the claim of the instant application '537 with the limitation of claim of US application 15/189,202 now U.S. Patent No. US 10,944,806 B2 as a step of subdividing a chuck into fragments is required before the step to track information indicating durations of fragments of the chunk. Furthermore, in the claim of the instant application ‘537, Applicant discloses “wherein the receiving the chunk is responsive to a request that is based on an available bandwidth associated with downloading data from the content delivery network”, while in the claim of US measuring an available bandwidth for downloading data from a content delivery network; requesting the chunk of the media content based on the available bandwidth”. However, it would have been obvious to modify the claim of the instant application '537 with the limitation of claim of US application 15/189,202 now U.S. Patent No. US 10,944,806 B2 as a step of measuring an available bandwidth for downloading data from a content delivery network is required before the step to receiving the chunk is responsive to a request that is based on an available bandwidth associated with downloading data from the content delivery network, therefore the difference between the two claims is a design or word choice. The modification involves only routine skill in the art.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the functions of the patent non-transitory claims anticipate the device (media player) claims in the instant application. They correspond as follows:

17/143,537 (Instant App.)
15/189,202 now US Patent 10,944,806 B2
(Parent App.)
1,10,18 (Exemplary claim 1)

Claim 1, A media player comprising:
a processing system including a processor; and

a memory that stores executable instructions that, when executed by the processor,
facilitate performance of operations, comprising:

obtaining a manifest file for an adaptive bitrate media stream of media content, wherein the manifest file comprises: a uniform resource identifier identifying a chunk of the media content, a program change indicator identifying


receiving the chunk from a content delivery network, wherein the receiving the chunk is responsive to a request that is based on an available bandwidth associated with downloading data from the content delivery network;

identifying the program boundary within the chunk based on detecting the program change indicator for the chunk; and displaying the chunk of the media content.


Claim 10, A non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processor of a media player, facilitate performance of operations, comprising: 

requesting media content for display by the media player; 

receiving a manifest file for an adaptive bitrate media stream of the media content, the manifest file comprising: a uniform resource identifier identifying a chunk of the media content; a 

wherein the chunk is subdivided into a first fragment and a second fragment; 

a first track information directive having a first value that defines a duration of the first fragment; and a second track information directive having a second value that defines a duration of the second fragment;
 measuring an available bandwidth for downloading data from a content delivery network; 
requesting the chunk of the media content based on the available bandwidth; receiving the chunk from the content delivery network;
 detecting the program change indicator for the chunk; identifying the program boundary within the chunk based on the detecting the program change indicator for the chunk; and displaying the chunk of the media content. 


Claim 2, The media player of claim 1:

The media player of claim 1, wherein the operations further comprise determining whether to display a portion of the chunk after the program change indicator corresponding to the second program.

Claim 11, The non-transitory, machine-readable storage medium of claim 10, wherein the operations further comprise determining whether to display a portion of the chunk after the program change indicator corresponding to the second program. 

Claim(s) 3,12 and 19
Claim 3, The media player of claim 2, wherein the determining is based on a restriction on the second program.

 
Claim 12, The non-transitory, machine-readable storage medium of claim 11, wherein the determining is based on a restriction on the second program.
Claim(s) 4, 13 
Claim 4,  The media player of claim 3, wherein the operations further comprise blacking out a portion of the chunk after the program change indicator corresponding to the second program. 

Claim 13, The non-transitory, machine-readable storage medium of claim 12, wherein the operations further comprise blacking out a portion of the chunk after the program change indicator corresponding to the second program. 



Claim 5, The media player of claim 3, wherein the operations further comprise switching to another stream after displaying a portion of the chunk before the program change indicator.

Claim 14, The non-transitory, machine-readable storage medium of claim 12, wherein the operations further comprise switching to another stream after displaying a portion of the chunk before the program change indicator.
Claim(s) 6 and 15

Claim 6,   The media player of claim 5, wherein the another stream comprises a sponsored media or an advertisement.
Claim 15, The non-transitory, machine-readable storage medium of claim 14, wherein the another stream comprises a sponsored media or an advertisement.
Claim(s) 7, 16 and 20
Claim 7,  The media player of claim 3, wherein the restriction is based on a parental controls of a program and wherein the operations further comprise blacking out the portion of the chunk after the program change indicator corresponding to the second program.

Claim 16, The non-transitory, machine-readable storage medium of claim 12, wherein the restriction is based on a parental controls of a program and wherein the operations further comprise blacking out the portion of the chunk after the program change indicator corresponding to the second program. 

Claim 8, The media player of claim 1, wherein the program change indicator includes a timestamp that matches a scheduled time of the program boundary.

Claim 8, The system of claim 1, wherein the program change indicator includes a timestamp that matches a scheduled time of the program boundary.
Claim(s) 9 and 17

Claim 9, The media player of claim 1, wherein the media player comprises a cellular handset, a personal digital assistant, or a wireless networking device.


Claim 17, The non-transitory, machine-readable storage medium of claim 10, wherein the media player comprises a cellular handset, a personal digital assistant, or a wireless networking device, and wherein the processor comprises a plurality of processors operating in a distributed processing environment. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/ Examiner, Art Unit 2451                                                                                                                                                                                             

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451